DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.
 Claims 1-30 are pending in this application and have been considered below.  Arguments:
The applicant argues that the claimed, “the subset containing the one or more tile images adjacent to the respective tile image” is supported by the ‘383 and ‘186 applications.  Therefore, the Wetteland reference is no longer prior art because the 
Response:
Wetteland was published on Oct 14, 2020.  Therefore,  16/830,186 (hereinafter “’186”), which was filed March, 25, 2020 must contain the amended material to render Wetteland invalid as prior art.  The applicant’s arguments point to Fig’s 13 and 15 of the application ’186 for support.  Fig. 13 shows tiles 1302 of a first portion 1304 of a histopathology image 1300.   This does not show support for “the subset containing the one or more tile images adjacent to the respective tile image.”  Fig. 13 does not show which tile is the “respective tile image” nor which tiles are “a subset” nor which tiles are “adjacent to the respective tile image.” Fig. 15A and B do not cure these deficiencies.  ¶367 discloses “adjacent tissue slices” but does not discloses “tile images adjacent.”
 
Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/671300, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 62/671300 fails to provide support for a “tile image(s).”
The disclosure of the prior-filed application, Application No. 62/787047, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 62/671300 fails to provide support for “multiscale classifier model(s).”
The disclosure of the prior-filed application, Application No. 62/824039, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 62/824039 fails to provide support for “multiscale classifier model(s)” and “comparison of the tissue classification of identified cells within each of a subset of adjacent tile images.”
The disclosure of the prior-filed application, Application No. 16/412362, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 16/412362 fails to provide support for “tile image(s)” and a “comparison of the tissue classification of identified cells within each of a subset of adjacent tile images.”  
The disclosure of the prior-filed application, Application No. 62/889521, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 62/889521 fails to provide support for “multiscale classifier model(s)” and a “comparison of the tissue classification of identified cells within each of a subset of adjacent tile images.”  
The disclosure of the prior-filed application, Application No. 16/732242, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 16/732242 fails to provide support for “multiscale classifier model(s)” and “comparison of the tissue classification of identified cells within each of a subset of adjacent tile images.”
The disclosure of the prior-filed application, Application No. 62/983524, fails to provide vides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 62/983524 fails to provide support for “multiscale classifier model(s)” and “comparison of the tissue classification of identified cells within each of a subset of adjacent tile images.” 
The disclosure of the prior-filed application, Application No. 16/830186, fails to provide vides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, including the independent claims.  Application No. 16/830186 fails to provide support for “the subset containing the one or more tile images adjacent to the respective tile image.” 
Therefore, none of the prior-filed applications cited in the first paragraph of the specification provide support for the claims.  Thus, the instant application has an effective filing date of the date it was filed, 04/15/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 26, and 27 of U.S. Patent No. US 10957041 B2 and claims 1 and 10 of U.S. Patent No. US 11263748 B2 (not yet published). Although the claims at issue are not identical, they are not patentably distinct from each other because they largely cover the same subject material except for “the subset containing the one or more tile images adjacent to the respective tile image.”  Secondary reference, Wetteland teaches “a comparison of the tissue classification of identified cells within each of a subset of adjacent tile images” (p. 6, Fig. 3, steps 1 and 3 disclose adjacent tile images – in step 1, the adjacent tile images are designated as background or non-background; in step 3, the adjacent tiles are designated as 0 = background, 2 = damaged, and 5 = Urothelium).  The motivation to combine is to use adjacent tile images to incorporate a broader visual context of the whole image to improve the outcome to correctly diagnose a patient and avoid over- or under-treatment, and thereby avoid unnecessary suffering for the patient (Wetteland p. 2, left column; p. 3, right column).
Claim 1 and 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96, 106, 109, and 110 of copending Application No.’s 17/192383.  Although the claims at issue are not identical, they are not patentably distinct from each other because they largely cover the same subject material except for “the subset containing the one or more tile images adjacent to the respective tile image.”  Secondary reference, Wetteland teaches “a comparison of the tissue classification of identified cells within each of a subset of adjacent tile images” (p. 6, Fig. 3, steps 1 and 3 disclose adjacent tile images – in step 1, the adjacent tile images are designated as background or non-background; in step 3, the adjacent tiles are designated as 0 = background, 2 = damaged, and 5 = Urothelium).  The motivation to combine is to use adjacent tile images to incorporate a broader visual context of the whole image to improve the outcome to correctly diagnose a patient and avoid over- or under-treatment, and thereby avoid unnecessary suffering for the patient (Wetteland p. 2, left column; p. 3, right column).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “adjacent” in claims 1, 25, and 28 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, “adjacent” can mean “having a common endpoint or border.”  “Adjacent” can also mean “not distant.” The second definition would include more tiles than the nine tiles around a tile. 
Claims 1, 15, and 28 recite the limitation " the respective tile image " in the final paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 18, 20-23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall et al. (US 2016/0063724 A1 – hereinafter “Tunstall”) in view of Wetteland et al. (Multiscale Approach for Whole-Slide Image Segmentation of five Tissue Classes in Urothelial Carcinoma Slides – hereinafter “Wetteland”) in view of Chukka et al. (US 20160042511 A1 – hereinafter “Chukka”).
Claim 1:
Tunstall discloses a computer-implemented method of identifying biomarkers in digital image of a hematoxylin and eosin (H&E) stained slide of target tissue (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24 an image of a section of a tissue sample imaged from a microscope slide stained using Haemotoxylin and Eosin), the method comprising: 
receiving the digital image (¶29 discloses Fig. 3, 1000) to an image-based (Fig. 3 and ¶¶28-29 discloses a processor; ¶20 discloses a computer with a processor); 
performing an image tiling process, using the one or more processors, on the digital image by separating the digital image into a plurality of tile images (Fig. 3, 1004 and ¶33 discloses “The processor then partitions 1004 the first group of image data, relating to tissue, into tiles”), where each of the plurality of tile images contains a different portion of the digital image (¶148 discloses “dividing the image into tiles, and for each tile of at least a subset of the tiles”); 
applying, using the one or more processors, the plurality of tile images to atissue classification for each tile image and determining a tissue classification for each of the plurality of tile images, using the (¶47 discloses using a learning method with classification data; ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data); 
identifying, using the one or more processors, cells within each of the plurality of tile images using a trained cell segmentation model (¶68 discloses “It will also be appreciated that the image data may include a multitude of normal components and/or structures, such as cells,
ducts, and/or the like, and a number of non-normal components and/or structures which, for example, may include precancerous and/or cancerous cells (emphasis added).”;  ¶¶35-38 discloses different properties can be determined such as high level spatial relationships between image objects derived from Voronoi diagram and/or a minimal expanding tree
algorithm which treats each cell nucleus as a vertex; Determining 1006 the selected image properties for each of the three components of the tile, and concatenates the image properties together to provide a feature vector, obtaining a subset of the stored classification data comprising a first set of model image feature vectors associated with tumour tissues, and a second set of model image feature vectors, associated with non-tumour tissue; and, selecting from the first plurality of feature vectors (tumour type) and the second plurality of feature vectors (non-tumour type) from the classification data to provide a subset of model feature vectors); and 
identifying a predicted presence of one or more biomarkers associated with the digital image based at least in part on (¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile).
Tunstall discloses all of the subject matter as described above except for specifically teaching “multiscale deep learning framework comprising one or more trained deep learning multiscale classifier models,” “deep learning multiscale,” and “adjacent tile images”, and “analyzing one or more tile images adjacent to the respective tile image and analyzing a larger tile image comprising a subset of the plurality of tile images, the subset containing the one or more tile images adjacent to the respective tile image.”   However, Wetteland in the same field of endeavor teaches “multiscale deep learning framework comprising one or more trained deep learning multiscale classifier models,” “deep learning multiscale” (Abstract discloses “convolutional neural networks (CNN) for multiscale tile-wise classification”), and “analyzing one or more tile images adjacent to the respective tile image and analyzing a larger tile image comprising a subset of the plurality of tile images, the subset containing the one or more tile images adjacent to the respective tile image.” (p. 5, bottom of left column, discloses that three levels of magnification are extracted for each tile, thus, “the lower magnification (25x, 100x) tiles will have a wider field of view, allowing for more context of the surrounding tissue to be included.”; p. 6, Fig. 3, steps 1 and 3 disclose adjacent tile images – in step 1, the adjacent tile images are designated as background or non-background; in step 3, the adjacent tiles are designated as 0 = background, 2 = damaged, and 5 = Urothelium; bottom of p. 6, Fig. 3, step 2 discloses “ First, a binary background mask is produced from the 25x level of the WSI, generated by checking the pixel intensity value and splitting them into background or non-background tiles” the right column discloses, “one, two, or three tiles are extracted from the same location but with different magnification … the prediction only holds for a smaller area within the tile, typically 8x8 pixels, but can be set to any size. The input tiles are then overlapped, such that the inner area is located next to each other with no overlap” i.e. a subset of the plurality of tile images ).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Wetteland before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use adjacent tile images to incorporate a broader visual context of the whole image to improve the outcome to correctly diagnose a patient and avoid over- or under-treatment, and thereby avoid unnecessary suffering for the patient (Wetteland p. 2, left column discloses “Correct grade and stage are essential to avoid over- or under-treatment, and thereby unnecessary suffering for the patient.”; p. 3, right column discloses “the result supports the claim that incorporating a broader visual context improves the outcomes”).  This motivation for the combination of Tunstall and Wetteland is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
This motivation for the combination of Tunstall and Wetteland is also supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Tunstall discloses all of the subject matter as described above except for specifically teaching “adjacent tile images.”  However, Chukka in the same field of endeavor teaches “adjacent tile images” ¶44 discloses using neighboring tiles to provide additional context to help discriminate lymphocytes (generally densely packed) and negative tumor cells.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Chukka before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use adjacent tile images to help discriminate lymphocytes (generally densely packed) and negative tumor cells (Chukka ¶44).  This motivation for the combination of Tunstall and Chukka is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2 and 26:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein identifying the predicted presence of the one or more biomarkers associated with the digital image based at least in part on  analyzing the one or more tile images adjacent to the respective tile image and analyzing the larger tile image comprising the subset of the plurality of tile images comprises: identifying the predicted presence of the one or more biomarkers based at least in part on the identified cells within each of the subset of adjacent tile images having the same tissue classification (Tunstall ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile; Wetteland p. 6, Fig. 3, steps 1 and 3 discloses adjacent tile images).
The motivation to combine for this claim is the same as for the independent claim(s).
Claim 3:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein identifying the predicted presence of the one or more biomarkers associated with the digital image based at least in part on analyzing the one or more tile images adjacent to the respective tile image and analyzing the larger tile image comprising the subset of the plurality of tile images comprises: identifying the predicted presence of the one or more biomarkers based at least in part on the identified cells within each of the subset of adjacent tile images having different tissue classifications (Wetteland p. 6, Fig. 3, steps 3 discloses adjacent tile images with the class predictions 2 = Damaged and 5 = Urothelium).
Claim 4:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein separating the digital image into a plurality of tile images comprises: performing an image tiling process, using the one or more processors, by applying a tiling mask to the digital image to separate the digital image into the plurality of tile images (Wetteland Fig. 3, step 1 and left column discloses “a binary background mask”).
Claim 5:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 4, wherein the tiling mask comprises tiles of the same size (Wetteland p. 5, bottom of left column, disclose “A tile size of 128 x 128 was thus chosen as a trade-off between the other two sizes”; p. 6, bottom right column, discloses “The extracted tile will always be 128 x 128 pixels”).
Claim 6:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 5, wherein the tiling mask comprises tiles having a rectangular shape (Wetteland p. 5, bottom of left column, disclose “A tile size of 128 x 128 was thus chosen as a trade-off between the other two sizes”; where, a square is a rectangle since all four interior angles are 90°).
Claim 7:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, further comprising training the one or more trained deep learning multiscale classifier models by: receiving, at the multiscale deep learning framework, a plurality of H&E slide training images from a training images dataset (Wetteland’s Abstract discloses “28 models were trained on weakly labeled data from 32WSIs”), each H&E slide training image having a label corresponding to a biomarker to be trained (Wetteland’s Abstract discloses “the best model got an FI-score of 96.5% across six classes.”); 
performing tile-based tissue classification analysis on each of the H&E slide training images (Tunstall Fig. 3, 1004 and ¶33 discloses “The processor then partitions 1004 the first group of image data, relating to tissue, into tiles”); 
performing a pixel-based cell segmentation analysis on each of the H&E slide training images (Wetteland p. 3, right column, discloses “As these networks can detect small details, they are often used in cell and nuclei segmentation, 12,13”); 
optionally performing a tile-based biomarker classification analysis on each of the H&E slide training images (Wetteland p. 6, Fig. 3, steps 1 and 3 disclose adjacent tile images – in step 1, the adjacent tile images are designated as background or non-background; in step 3, the adjacent tiles are designated as 0 = background, 2 = damaged, and 5 = Urothelium); and in response, generating the one or more trained deep learning multiscale classifier models (Wetteland p. 6, Fig. 3’s description discloses “Areas in the WSI selected as non-background is then extracted and fed through the multiscale model from Figure 4”; p. 7, left column, discloses “Multiscale model structure. This paper compares three architectures referred to as the MONO-, DI-, and TRI-CNN models.”).
The motivation to combine for this claim is the same as for the independent claim(s).
Claim 8:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 7, wherein each H&E slide training image comprises a plurality of tile images each having a tile-level label (Wetteland p. 6, Fig. 3, steps 1 and 3 disclose adjacent tile images – in step 1, the adjacent tile images are designated as background or non-background; in step 3, the adjacent tiles are designated as 0 = background, 2 = damaged, and 5 = Urothelium).
Claim 9:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 7, further comprising, for each H&E slide training image, imputing a tile-level label for each of a plurality of tile images of the H&E slide training image (Wetteland p. 8, right column, discloses “By augmenting all the tiles from the muscle, stroma, and urothelium class 4x during training”).
Claim 10:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 7, further comprising: for each H&E slide training image (Wetteland p. 7, right column, discloses “Training procedure and model selection.”), performing a tile selection process that infers a class status for each tile image in the H&E slide training image (Tunstall ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile); and based on inferred class status, discarding tile images not corresponding to a desired class, before performing the tile-based tissue classification analysis on each of the H&E slide training images, such that the tile-based tissue classification analysis is performed on only selected tile images of the H&E slide training image (Wetteland p. 6, Fig. 3 discloses Step 1, creating a binary background mask from 25x WSI – where, tiles are designated as background and non-background).
Claim 11:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the one of the one or more trained deep learning multiscale classifier models are each configured as a tile-resolution Fully Convolutional Network (FCN) classification model (p. 3, left column, discloses “These networks are usually based on the fully convolutional networks (FCN) introduced by Long et al. in.8”; p. 14, reference 8, discloses “Long J, Shelhamer E, Darrell T. Fully convolutional networks for semantic segmentation.” Incorporated by reference).
Claim 12:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 11, wherein the one or more trained deep learning multiscale classifier models are each three-class models trained to classify a different tissue interior, tissue exterior, and tissue boundary within the tile image (Wetteland p. 3, top left column, discloses “high magnification (400x) will reveal cytological features like cell size and shape as well as cell nucleus characteristics as contour, size and colorization intensity, and distribution”; where the nucleus is the interior of the cell, and the contour defines the border and materials exterior to the cell; Tunstall’s ¶¶65-66 and 68 discloses boundary pixels that define boundary data of a tissue section).
The motivation to combine for this claim is the same as for the independent claim(s).
Claim 13:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein identifying cells within the digital image tile using the trained cell segmentation model comprises: applying, using the one or more processors, each of the plurality of tile images to the cell segmentation model (Tunstall ¶68 discloses “It will also be appreciated that the image data may include a multitude of normal components and/or structures, such as cells,
ducts, and/or the like, and a number of non-normal components and/or structures which, for example, may include precancerous and/or cancerous cells (emphasis added).”; ¶¶35-38) and, for each tile, assigning a cell classification to one or more pixels within the tile image (¶¶65-66 discloses boundary pixels that define boundary data of a tissue section; ¶83 discloses foreground and background pixels; ¶84 discloses “For example the computer may treat each suprathreshold pixel in turn, and for each such pixel identify the neighbours of that pixel which are also suprathreshold and identify (label) these as being part of
the same contiguous group as that pixel.”).
Claim 14:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 13, wherein assigning the cell classification to one or more pixels within the tile image comprises: identifying, using the one or more processors, the one or more pixels as a cell interior, a cell border, or a cell exterior and classifying the one or more pixels as the cell interior, the cell border, or the cell exterior (Tunstall ¶¶65-66 discloses boundary pixels that define boundary data of a tissue section; ¶68 discloses “the image data may include a multitude of normal components and/or structures, such as cells … and a number of non-normal components and/or structures which, for example, may include pre-cancerous and/or cancerous cells (emphasis added).” Tunstall’s ¶68 discloses “The image analysis techniques described herein may enable an effective and efficient decombination and un-mixing of such components and/or structures and subsequent analysis thereof. The separation into regions of "tumour" and "non-tumour'' may also be applied to identify other structures within the tissue.”).
Claim 15:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the trained cell segmentation model is trained to identify and segment one or more of tumor positive cells, tumor negative cells, lymphocyte positive cells, lymphocyte negative cells, and immune cells (Tunstall ¶68 discloses “the image data may include a multitude of normal components and/or structures, such as cells … and a number of non-normal components and/or structures which, for example, may include pre-cancerous and/or cancerous cells (emphasis added).”).
Claim 16:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the trained cell segmentation model is a pixel- resolution three-dimensional UNet classification model (Wetteland p. 4, top left column, discloses “Zhang et al.,14 where a U-net
like network was used to predict each pixel”) trained to classify a cell interior, a cell border, and a cell exterior (Wetteland p. 3, top left column, discloses “high magnification
(400x) will reveal cytological features like cell size and shape as well as cell nucleus characteristics as contour, size and colorization intensity, and distribution”; where the nucleus is the interior of the cell, and the contour defines the border and materials exterior to the cell; Tunstall’s ¶¶65-66 and 68 discloses boundary pixels that define boundary data of a tissue section).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall, Wetteland, and Chukka as applied to claim 1 above, and further in view of Kapil et al. (US 20190392580 A1 – hereinafter “Kapil”).
Claim 17:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the one or more biomarkers are selected from the group consisting of tumor-infiltrating lymphocytes (TILs), nucleus-to-cytyoplasm (NC) ratio, ploidy, signet ring morphology, and 
Tunstall discloses all of the subject matter as described above except for specifically teaching “programmed death-ligand 1 (PD-L1).”  However, Kapil in the same field of endeavor teaches “programmed death-ligand 1 (PD-L1)” (¶9 discloses “different specific biomarker or stain, such as programmed death ligand 1 (PD-L1”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Kapil before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to identify the intensity and duration of the immune response using PD-L1 detection to improve knowledge about the treatment of a patient with a tumor.  
Claim 18:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the different tissue classifications comprise one or more of tumor, stroma, normal, lymphocyte, fat, muscle, blood vessel, immune cluster, necrosis, hyperplasia/dysplasia, and red blood cells (Tunstall ¶43 discloses estimate of the location of tumour and non-tumour regions in the image).
Claim 19:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the different tissue classifications comprise tissue classes or cell types that are positive or negative (Wetteland p. 7, bottom of the right column, discloses “true positive (TP), false positive (FP), and false negative (FN)”) for an
Tunstall discloses all of the subject matter as described above except for specifically teaching “Immunohistochemistry (IHC) stain target molecule.”  However, Kapil in the same field of endeavor teaches “Immunohistochemistry (IHC) stain target molecule” (¶3 discloses “Immunohistochemical (IHC) staining can be used to distinguish marker-positive cells that express a particular protein from marker-negative cells that do not express the protein.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Kapil before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to distinguish marker-positive cells that express a particular protein from marker-negative cells that do not express the protein (Kapil ¶3).  This motivation for the combination of Tunstall and Wetteland is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  

Claim 20:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein the different tissue classifications comprise one or more of tumor positive, tumor negative (Tunstall ¶40 discloses combining 1012 the tiles to provide a two state map (e.g. binary) identifying tumour, and non-tumour regions of the tissue with the tissue/non-tissue mask generated by the segmentation 1002 to provide a spatial map of the image data; Wetteland p. 7, bottom of the right column, discloses “true positive (TP), false positive (FP), and false negative (FN)”), lymphocyte positive, and lymphocyte negative.
The motivation to combine for this claim is the same as for the independent claim(s).
Claims 21:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 1, wherein determining the tissue classification for each of the plurality of tile images comprises analyzing one or more tile images adjacent to the respective tile image (Wetteland p. 3, top of left column, discloses “The proposed method combines global context information found at lower magnifications (25x, 100x) with local information found at the highest magnification (400x) using deep neural networks to extract features from the different scales”; p. 5, bottom of left column, discloses “the lower magnification (25x, 100x) tiles will have a wider field of view, allowing for more context of the surrounding tissue to be included.”; p. 6, right column, discloses “Depending on which model architecture is used (MONO, DI, or TRI), one, two, or three tiles are extracted from the same location but with different magnification.”).
Claims 22:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 21, wherein determining the tissue classification for each of the plurality of tile images comprises analyzing a larger tile image containing the one or more tile images adjacent to the respective tile image and containing the respective tile image (Wetteland Fig. 4, discloses 25x magnification input tiles into the TRI-CNN model; p. 5 discloses “Tile sizes of 64 x 64, 128 x 128, and 256 x 256 pixels were tested when extracting tiles with the automatic program”; Fig. 2).
Claim 23:
The combination of Tunstall, Wetteland, and Chukka discloses the method of claim 22, wherein the larger tile image is centered around the respective tile image (Wetteland Fig. 2, discloses 25x magnification input is centered about the same location on the WSI as the 400x input).
Claim 25:
Tunstall discloses a computing device comprising: one or more memories (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24 an image of a section of a tissue sample imaged from a microscope slide stained using Haemotoxylin and Eosin); and one or more processors configured to … 
The combination of Tunstall, Wetteland, and Chukka discloses the remaining elements recited in claim 25 for at least the reasons discussed in claim 1 above.
Claim 26:
The combination of Tunstall, Wetteland, and Chukka discloses the computing device of claim 25, wherein the one or more processors are configured to: identify the predicted presence of the one or more biomarkers based at least in part on the identified cells within each of the subset of adjacent tile images having the same tissue classification (Tunstall ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile; Wetteland p. 6, Fig. 3, steps 1 and 3 discloses adjacent tile images); or identify the predicted presence of the one or more biomarkers based at least in part on the identified cells within each of the subset of adjacent tile images having different tissue classifications.
Claim 27:
The combination of Tunstall, Wetteland, and Chukka discloses the computing device of claim 25, wherein the one or more processors are configured to: determine the tissue classification for each of the plurality of tile images by analyzing one or more tile images adjacent to the respective tile image (Wetteland p. 3, top of left column, discloses “The proposed method combines global context information found at lower magnifications (25x, 100x) with local information found at the highest magnification (400x) using deep neural networks to extract features from the different scales”; p. 5, bottom of left column, discloses “the lower magnification (25x, 100x) tiles will have a wider field of view, allowing for more context of the surrounding tissue to be included.”; p. 6, right column, discloses “Depending on which model architecture is used (MONO, DI, or TRI), one, two, or three tiles are extracted from the same location but with different magnification.”); or determine the tissue classification for each of the plurality of tile images by analyzing a larger tile image containing the one or more tile images adjacent to the respective tile image and containing the respective tile image (Wetteland Fig. 4, discloses 25x magnification input tiles into the TRI-CNN model; p. 5 discloses “Tile sizes of 64 x 64, 128 x 128, and 256 x 256 pixels were tested when extracting tiles with the automatic program”; Fig. 2; Wetteland Fig. 2, discloses 25x magnification input is centered about the same location on the WSI as the 400x input).

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall, Wetteland, and Chukka and further in view of Schnorr (US 10426442 B1 – hereinafter “Schnorr”)
Claim 28:
Tunstall discloses a system comprising: a network interface to connect the system a remote computing device over a network (Tunstall ¶51 discloses the image data may be received over a communications link such as a network); one or more memories; and one or more processors (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24; ¶46 discloses “processor 22 of FIG. 1 may be a standard computer processor, but it will be understood that the processor could be implemented in hardware, software, film ware or any
combination thereof as appropriate for implementing the image processing method described herein.”) configured to …
(¶43 discloses displaying  the resulting probability estimate as a colour map, overlaid with the smoothed boundary data, to provide a user with an estimate of the location of tumour and non-tumour regions in the image).
The combination of Tunstall and Wetteland discloses the remaining elements recited in claim 28 for at least the reasons discussed in claim 1 above.
Tunstall discloses all of the subject matter as described above except for specifically teaching “and generate a viewer application (App), accessible by the remote computing device over the network, the viewer App allowing a user at the remote computing device to interact, through a graphical user interface.”  However, Schnorr in the same field of endeavor teaches “and generate a viewer application (App), accessible by the remote computing device over the network, the viewer App allowing a user at the remote computing device to interact, through a graphical user interface” (C9:L60-67 and C10:L1-5 discloses “cloud-based server comprises one or more user applications in conjunction with one or more browser enabling a user to access clinical information, perform further data processing or analyses, and retrieve or receive one or more clinical insights. In various embodiments, a user accesses the said information using a mobile computing device or a desktop computing unit. In various embodiments, a mobile application enables the user to access information from said computer product.”; C34:L25 discloses “mobile app product 1220”; C10:L47-50 discloses “a client device being communicably engaged with the application server, the client device being configured to display a graphical user interface”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Schnorr before the effective filing date of the claimed invention.  The motivation for the combination of Tunstall and Schnorr is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. Here, medicine (as well as most other businesses) are becoming increasingly remote at the time of filing.  This is partially due to the recent pandemics at the time of filing which led to businesses increasing their resources for remote work.  This yields the need for a mobile platform where medical personnel can interact to improve treatment outcomes for patients.  MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claim 29:
The combination of Tunstall, Wetteland, Chukka, and Schnorr discloses the system of claim 28, wherein the one or more processors are configured to: identify the predicted presence of the one or more biomarkers based at least in part on the identified cells within each of the subset of adjacent tile images having the same tissue classification (Tunstall ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile; Wetteland p. 6, Fig. 3, steps 1 and 3 discloses adjacent tile images); or identify the predicted presence of the one or more biomarkers (Tunstall ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data to assign a probability to each tile) based at least in part on the identified cells within each of the subset of adjacent tile images having different tissue classifications (Wetteland p. 6, Fig. 3, step 3 discloses adjacent tiles having a class prediction of “5 = Urothelium” adjacent to tiles with the classification “2 = Damaged” and “3 = Muscle”).
The motivation to combine for this claim is the same as for the independent claim(s).
Claim 30:
The combination of Tunstall, Wetteland, Chukka, and Schnorr discloses the system of claim 28, wherein the one or more processors are configured to: allow the remote computing device to download the viewer App over the network for interacting with the report (Schnorr C10:L1-3 discloses “a mobile application”; where, the mobile application would have to be downloaded by a user unless it is provided with the initial mobile operating system).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666